674 S.E.2d 138 (2007)
STATE
v.
Joan Myrtle SHANNON.
No. 177A07.
Supreme Court of North Carolina.
April 17, 2007.
Amy C. Kunstling, Assistant Attorney General, Edward W. Grannis, Jr., District Attorney, for the State.
Constance E. Widenhouse, Assistant Appellate Defender, for Shannon.
Prior report: 182 N.C.App. 350, 642 S.E.2d 516.
The following order has been entered on the motion filed on the 16th day of April 2007 by Attorney General for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 17th day of April 2007."